Citation Nr: 0003396	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a 
service-connected residuals of mandibular osteotomy and 
genioplasty, effective March 16, 1995.

2. Entitlement to an initial compensable evaluation for 
service-connected residuals of mandibular osteotomy and 
genioplasty, prior to March 16, 1995.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from August 1980 to August 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1995 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
mandibular osteotomy and genioplasty with a non-compensable 
evaluation, effective from August 27, 1983.  By rating 
decision in October 1996, the RO granted an increased 
evaluation of 10 percent effective March 16, 1995.  By rating 
decision in September 1999, the RO granted service connection 
for pulpless teeth causing mouth cysts and for chin numbness, 
both as secondary to the veteran's service-connected jaw 
disorder and both with a non-compensable evaluation, 
effective from January 15, 1997.  

This appeal was previously before the Board in October 1998, 
when it was remanded for additional evidentiary development.  
Such development has been accomplished and the appeal has 
been returned to the Board for further appellate review.

The Board notes that the veteran has filed a notice of 
disagreement, received in September 1999, on several issues, 
including the above noted conditions secondary to the 
service-connected jaw disorder, from the September 1999 RO 
rating decision.  A statement of the case was issued in 
December 1999.  The veteran has not, yet, responded with a 
substantive appeal on these issues.  Therefore, they are not 
currently before the Board, but the limitations period for 
filing the substantive appeal has not yet fully run.  See 38 
C.F.R. §§ 20, 200, 20.302(b) (1999).  

FINDINGS OF FACT

1.  Residuals of mandibular osteotomy and genioplasty are 
manifested by limitation of motion to 40 millimeters, mild 
tenderness, and pain on mastication.  

2.  The surgery which caused the current limitation of motion 
and dislocation was performed in 1982. 

3.  The veteran's pertinent complaints have been consistent 
since the original VA examination in October 1983.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for service-
connected residuals of mandibular osteotomy and genioplasty 
have been met for the entire appeal period; the criteria for 
an evaluation in excess of 10 percent are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.150, Diagnostic Codes 9904, 9905 (1993 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records contain hospitalization 
records from December 1982 recording osteotomy and 
genioplasty of the mandible.  In April 1983, the veteran was 
again hospitalized and underwent a second osteotomy.  

The veteran filed an initial claim for VA benefits for 
service connection for "facial bicuspids" in September 
1983.  A VA examination was conducted in October 1983.  The 
examiner noted that the veteran had corrective surgery for an 
overbite in December 1982, which failed and was repeated in 
April 1982.  The examiner also noted residual numbness on the 
lower left with some difficulty in speaking.  A diagnosis of 
status post correction of overbite with residual numbness was 
rendered.  

By rating decision in September 1984, the RO denied service 
connection for residuals of dental surgery.  This decision 
was made without benefit of review of the service medical 
records, which were not received until October 1984.  
Furthermore, it does not appear that the RO notified the 
veteran either that his service medical records had not been 
reviewed in connection with the September 1984 decision, or 
that the records were received in October 1984.  No further 
action was taken with respect to the veteran's claim until he 
filed another claim for service connection for residuals of 
dental surgery for an overbite in March 1995.

A private treatment record dated in December 1990, received 
by the RO in 1997, reflects swelling of the right jaw with 
intraoral fistulae for approximately one year.  

An April 1995 private treatment note indicated that 
the veteran had had a recurrence of maxillary cysts, which 
might need oral surgery.  By letter dated in June 1995, 
J.R.E., D.D.S., stated that the veteran had multiple dental 
problems including maxillary and mandibular intra-osseous 
lesions associated with his remaining dentition.  The veteran 
claimed that these were residual from treatment received 
during military service.  Dr. J.R.E. stated that the veteran 
required two-to-three oral surgery procedures for diagnosis 
and treatment of evident bone pathology.  

At a VA examination, conducted in October 1995, the veteran 
reported that he had had bilateral jaw surgery performed to 
correct a severe overbite, which was unsuccessful.  The 
veteran stated that he had considerable dental problems and 
jaw pain due to this surgery.  By letter dated in December 
1995, S.M., D.M.D., stated that the veteran had received 
endodontic treatment for several maxillary and mandibular 
teeth, as well as surgical treatment of recurrent maxillary 
cysts associated with pulpless teeth.  Dr. S.M. also opined 
that the devitalization of the veteran's teeth occurred as a 
result of orthognathic surgery, performed in the 1980s.  

By rating decision of December 1995, the RO granted service 
connection for residuals of a mandibular osteotomy and 
genioplasty, effective August 27, 1983.  A noncompensable 
disability rating was assigned.  Presumably the 1983 
effective date was assigned to reflect the date of the 
veteran's original claim, as the RO had failed to consider 
the service medical records in connection with the initial 
denial.  See 38 C.F.R. § 3.400(q)(2).  There is no 
explanation contained in the rating decision or the 
accompanying notice to the veteran pertaining to the RO's 
choice of effective date, however.

The record contains private dental treatment records dated 
from September 1995 to January 1996.  These records contain a 
diagnosis of "non-vital teeth [secondary] to orthognathic 
surgery."  Root canal therapy was performed on several 
teeth.  In April 1996, the veteran underwent removal of a 
cyst of the anterior maxilla.  

A VA examination was conducted in June 1996.  The veteran 
reported numbness in his jaw, and stated that he had 
undergone surgery in April 1996 for removal of cysts and 
abscesses.  The examiner noted that the temporomandibular 
joint dislocated easily without crepitus or tenderness.  The 
interdental distance was approximately 4 centimeters.  The 
examiner provided diagnostic impressions of status post-
operative mandibular surgery for overbite and missing molars 
with inability to chew.  

At a hearing before an RO hearing officer in January 1997, 
the veteran testified that he had had surgery on his jaw 
during military service.  Transcript, p. 6.  He reported 
difficulty being understood when he spoke, difficulty eating, 
pain when chewing, numbness over the chin.  Transcript, p. 7.  
He noted that his mouth hurt after being open for extended 
periods, as during dental treatment.  Transcript, p. 8.  
The veteran testified that he bit his tongue on occasion to 
the point where it bled.  Transcript, p. 8.  He stated that 
he had developed cysts, which had been surgically removed, 
due to the reconstructive surgery.  Transcript, pp. 8-9.  

In a letter, received in June 1997, the veteran stated that 
he had no feeling in his chin, and could not open his mouth 
or chew anything for very long without extreme jaw pain.  He 
reported that others had difficulty understanding him when he 
speaks.  

In October 1998, the Board remanded the instant claim for 
further development to include obtaining medical treatment 
records and a VA examination.  In December 1998, the RO 
requested that the veteran identify any physicians who had 
treated him for his jaw disorder since 1996.  

A VA examination was conducted in January 1999, and the 
examiner noted review of the veteran's claims file.  The 
examiner noted the veteran's history of mandibular surgery 
during military service in 1982.  The veteran had subsequent 
dental problems, involving multiple maxillary cysts 
associated with pulpless teeth.  The veteran also had chronic 
jaw pain, particularly with chewing, and several procedures 
were performed for maxillary cysts.  The examiner stated that 
the veteran was missing two of the mid-lateral mandibular 
teeth bilaterally, as well as posterior maxillary molars.  
The remaining teeth were carious with multiple amalgams and 
in fair to poor repair.  Mild tenderness of the 
temporomandibular joint bilaterally was reported.  The 
examiner reported that the veteran's jaw opened to 4.3 
centimeters or 35 degrees anteriorly, as measured with a 
goniometer.  Mild temporomandibular joint discomfort on full 
opening was reported, as was decreased sensation on the right 
side.  The examiner provided an assessment of status-post 
orthognathic surgery performed in the early 1980s.  The 
examiner stated that the veteran had some residuals such as 
associated jaw pain with mastication, as well as mild chronic 
temporomandibular joint discomfort, residual numbness in the 
chin, and impairment of dentition.  No clinical evidence of 
nonunion of the mandible was shown.  The examiner noted 
minimal loss of excursion of the temporomandibular 
articulation and mild lateral deviation on full opening of 
the mandible.  The examiner estimated that the veteran's 
impaired dentition was 50 percent related to the earlier jaw 
surgery and 50 percent to other factors, including diet and 
poor oral hygiene.  X-ray examination of the mandible 
revealed healed osteotomies without malalignment.  


II.  Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Because 
the veteran has perfected an appeal as to the assignment of 
the initial rating for residuals of mandibular osteotomy and 
genioplasty, following the initial award of service 
connection for the disability, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In the instant case, there is no 
indication that there are additional records, which have not 
been obtained and which would be pertinent to the present 
claims.  Thus, no further development is required in order 
to comply with VA's duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson, supra.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The Board finds that the 
functions affected, anatomical localization and 
symptomatology of the veteran's residuals of osteotomy and 
genioplasty of the mandible are closely analogous to the 
manifestations of malunion of the mandible or limited motion 
of the temporomandibular articulation under Diagnostic Codes 
9904 and 9905.  See 38 C.F.R. § 4.20.

The Board notes that effective February 17, 1994, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating dental and oral conditions.  59 Fed. Reg. 
2530 (Jan. 18, 1994) (codified at 38 C.F.R. § 4.150).  
Because the veteran's claim is for an increased initial 
evaluation, effective from August 27, 1983, he is entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  For a relatively 
brief period of time, a United States Court of Appeals for 
Veterans Claims (Court) precedent prohibited the application 
of a rating regulation prior to its enactment.  See Rhodan v. 
West, 12 Vet. App. 55 (consolidated with Haywood v. West, No. 
97-25) (1998), vacated, Haywood v. West, No. 99-7056, slip 
op. (Fed. Cir. Oct. 28, 1999).  This holding was vacated by 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and remanded to the Court for re-
adjudication.  Thus, currently, the Karnas rule, as cited 
above, is in force and must be adhered to by the Board. 

In the instant case, the RO has not provided the veteran with 
notice of the old regulations.  However, in light of the 
conclusion reached below, the Board finds that it may proceed 
with a decision on the merits of the veteran's claim, without 
prejudice to the veteran.  See Bernard v Brown, 4 Vet. App. 
384, 393-394 (1993).

The rating criteria under the Schedule has not changed with 
regard to malunion of the mandible.  Severe displacement of 
the mandible warrants a 20 percent evaluation, moderate 
displacement a 10 percent evaluation, slight displacement a 
0 percent, or noncompensable, evaluation.  These 
determinations are dependent upon degree of motion and 
relative loss of masticatory function.  38 C.F.R. § 4.150, 
Diagnostic Code 9904.  

Under the old Schedule limitation of motion of 
temporomandibular articulation, a 40 percent evaluation was 
provided for motion limited to 1/4 inch or 6.3 millimeters 
(mm).  A 20 percent evaluation was provided for motion 
limited to 1/2 inch or 12.7 mm.  A 10 percent evaluation was 
warranted for any definite limitation, which interfered with 
mastication or speech.  38 C.F.R. § 4.150, Diagnostic Code 
9905 (1993).  

Under the current Schedule, limitation of motion of 
temporomandibular articulation is rated based on inter-
incisal range of the following:  40 percent for 0 to 10 mm; 
30 percent for 11 to 20 mm; 20 percent for 21 to 30 mm; and 
10 percent for 31 to 40 mm.  Range of lateral excursion 
warrants a 10 percent evaluation if limited to 0 to 4 mm.  38 
C.F.R. § 4.150, Diagnostic Code 9905 (effective Feb. 17, 
1994).  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  


Current disability rating

As an initial matter, the Board notes that the veteran's 
recurring cysts and chin numbness are separately evaluated 
conditions, secondary to the mandibular osteotomy and 
genioplasty.  

The VA examiner in June 1996 noted that the veteran's 
temporomandibular joint dislocated easily.  The VA examiner 
in January 1999 reported no nonunion or malunion of the 
mandible.  The veteran has repeatedly reported difficulty 
with speech, and pain on use.  There is no evidence of record 
that the veteran suffers from severe displacement of the 
mandible, as required for an evaluation in excess of 10 
percent for the service-connected disability.

The veteran's limitation of temporomandibular articulation 
was measured at 43 mm in January 1999 with pain and 
tenderness on motion.  Limitation of motion was 40 mm without 
crepitus or tenderness on VA examination in June 1996.  These 
measurements, in themselves, do not meet the criteria for an 
evaluation in excess of 10 percent under either Schedular 
requirement, as his jaw motion is not limited to 1/2 inch or 
12.7 mm (38 C.F.R. § 4.150, Diagnostic Code 9905 (1993)) and 
as his jaw motion is not limited to 21 to 30 mm (38 C.F.R. § 
4.150, Diagnostic Code 9905 (1999)).  

The Board notes that the VA examiner in June 1996 described 
an "inability to chew."  However, the evidence of record 
preponderates against a finding that the veteran's jaw 
condition prevents chewing altogether.  The veteran stated 
repeatedly that he experienced pain with chewing, not that 
chewing was impossible.  The Board has considered the 
veteran's complaints of pain on mastication, but finds that 
such does not cause a functional limitation of motion 
analogous to that found in the criteria for an evaluation in 
excess of 10 percent under either the old or the new 
Schedular provisions.  

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  Both 
pertinent diagnostic codes provide criteria based on 
limitation of motion.  Therefore, a separate evaluation for 
limitation of motion and mandible malunion is not warranted.  

Following a comprehensive review of the evidence, then, the 
Board holds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the veteran's 
service-connected jaw disability, utilizing either the old 
criteria or the new criteria.


Initial disability rating

In rendering an equitable decision regarding the appropriate 
disability rating to reflect the level of impairment 
resulting from the veteran's service-connected jaw disability 
subsequent to the effective date of the initial grant of 
service connection, the Board is hampered by the lack of 
dental records reflecting his condition between the 1983 VA 
examination, which is of record, and 1995, when the veteran 
sought dental treatment.  The RO's improper denial of the 
veteran's original claim without first reviewing the service 
medical records contributes to the absence of evidence in the 
file, as the veteran would most likely have been scheduled 
for a VA compensation examination to identify the level of 
impairment resulting from the disability shortly after the 
grant was implemented and would likely have been scheduled 
for routine compensation examinations thereafter.  Since 
service connection was not actually granted until 1995, no 
such examinations were scheduled.  Other evidence in the 
claims file indicates that the veteran was struggling with 
alcohol and drug problems during this time frame, and 
therefore would have been less likely to seek private dental 
treatment.  It appears that it was only after he conquered 
these other problems that he was able to turn his attention 
to his dental health and jaw disability.  As noted above, 
there is no indication that there are additional records, 
which have not been obtained and which would be pertinent to 
the present claims.  Thus, we must base our decision on the 
evidence, although admittedly scanty, which is available.

The veteran's complaints have been consistent since the 
original VA examination in October 1983, including difficulty 
speaking and numbness.  The surgery, which, according to the 
medical evidence, caused the current limitation of motion and 
dislocation, was performed in 1982.  Although there is no 
evidence of the amount of limitation of jaw motion before 
1995, we can only assume that since the surgery caused the 
currently-shown limitation of motion, the limitation has been 
present since the surgery.  This assumption is consistent 
with the evidence of record and is also in conformance with 
governing law and regulation which specifically requires that 
the veteran is to be accorded the benefit of the doubt in his 
claim in situations where the evidence is in equipoise.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  The 1999 VA examiner's 
opinion that 50 percent of the veteran's impaired dentition 
was due to the inservice surgery and 50 percent was due to 
other, nonservice-connected factors, including the veteran's 
diet and dental hygiene since service lends support to the 
conclusion that the evidence pertaining to the level of 
impairment over the years since the effective date of the 
service connection grant is in equipoise. 

The Board thus holds that the evidence supports an evaluation 
of 10 percent for residuals of mandibular osteotomy and 
genioplasty since August 27, 1983, utilizing either the old 
criteria or the new criteria.  The preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 10 percent for any time period at issue herein.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation of 10 percent for service-
connected residuals of osteotomy and genioplasty, prior to 
March 16, 1995, is granted.

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of osteotomy and genioplasty is 
denied.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

